Mr. Justice Fisher
delivered the opinion of the court./
This case presents the question whether a debtor, whose property is about to be sold under an execution' and deed of trust, can make a valid and binding contract, previous to the sale, with another person to become the purchaser at such sales, and permit the debtor afterwards to redeem the property.
We are clearly of opinion that such a contract can be made, and that it ought to be enforced, as between the parties or the representatives. It would indeed be a fraud on the part of the purchaser to refuse to carry out his agreement.
*412This is the main and important question presented by the bill; and the court below having overruled the demurrer, we •affirm the decree.